Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to remark and amendment filed on 7/16/2021.
b.    	Claims 1-2, 5-10, 13-16 and 19-20 are allowed.

Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1-2, 5-10, 13-16 and 19-20  are allowed as the prior art of record, the combined teaching of Xiao and Langen fails to disclose the features in a particular manner as claimed.
	Xiao discloses Distributed database management systems may maintain collections of items spanning multiple partitions. Index structures may correspond to items on one partition or to items on multiple partitions. Item collections and indexes may be replicated. Changes to the data maintained by the distributed database management system may result in updates to multiple index structures. The changes may be compiled into an instruction set applicable to the index structures. In-memory buffers may contain the instructions prior to transmission to affected partitions. Replication logs may be combined with an acknowledgment mechanism for reliable transmission of the instructions to the affected partitions. 
	Langen discloses the SIP server can be comprised of an engine tier and a state tier distributed on a cluster network. Engine nodes in the engine tier can process SIP messages and 
	However, the combined teaching of Xiao and Langen fails to teach  increasing record availability on a distributed database system implementing multiple partitioning strategies, comprising: a memory device for storing program code; and at least one processor device operatively coupled to the memory device and configured to execute program code stored on the memory device to: identify first processing devices of a distributed database system for storing one or more first records in accordance with multiple partitioning strategies, each of the multiple partitioning strategies identifying a respective one of the first processing devices in a respective partitioning column of multiple partitioning columns; determine that at least two of the first processing devices are identified for storing a given one of the one or more first records; select one or more new processing devices of the distributed database system for storing the given first record to achieve sufficiently high availability of the given record within the distributed database system; and identify a second processing device of the distributed database system for reading one or more second records with multiple partitioning strategies by reading a value of a partitioning column.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/            Primary Examiner, Art Unit 2168